Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER STATEMENT
Claims 1-20 presented for examination on 12/07/2020. Examiner discussed amendment to the claims as presented in a telephone interview held on July 27 and 28 to place the application into a condition of allowance.

EXAMINER’S AMENDMENT
Examiner amendments include amendment to claims 1, 2, 6, 9, 11 and 19, and cancel of claims 8 and 18  as per attached proposed examiner amendment to claim as submitted by the applicant on 07/28/2022. Applicant further agreed to add claim language “in an information processing apparatus” after limitation of “generating, by a computer processor” in the claim 1. Therefore, the claims 1-7, 9-17 and 19-20 are pending.
	Authorization for this examiner's amendment was given in a telephone interview with Mr. Robert A. King, Attorney (registration # 42,738) on July 27-28, 2022 and an interview summary of which is attached herewith.
	Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
	The application has been amended as follows:

1.	(Currently Amended)  A method for generating immutable keys for client relationships, comprising:

	generating, by a computer processor in an information processing apparatus for a financial institution, a profile_ID unique immutable key for a client, wherein the profile_ID unique immutable key represents a relationship between the financial institution and the client; 
	receiving, by the computer processor, an identification of a third-party aggregator that aggregates information for at least one client account that the client has with a third-party financial institution; 
	assigning, by the computer processor, a FI_ID unique immutable key to the third-party financial institution that uniquely identifies the third-party financial institution; 
	generating and assigning, by the computer processor, a connection_ID unique immutable key that uniquely identifies a relationship between the client and the third-party financial institution; and 
	for each client account with the third-party financial institution, assigning, by the computer processor, the client account with the third-party financial institution an account_ID unique immutable key that uniquely identifies the account;
	receiving, by the computer processor, an identification of a second third-party aggregator that aggregates information for the at least one client account that the client has with the third-party financial institution; wherein:
	the same FI_ID unique immutable key uniquely identifies the third-party financial institution via the second third-party aggregator, 
	the same connection_ID unique immutable key uniquely identifies the relationship between the client and the third-party financial institution via the second third-party aggregator, and
	the same account_ID unique immutable key uniquely identifies the at least one client account with the third-party financial institution via the second third-party aggregator. 
2.	(Currently Amended)  The method of claim 1, further comprising:
identifying, by the computer processor, an asset or a liability of the client held within the client account with the third-party financial institution; and
assigning, by the computer processor, a Position_ID unique immutable key to the asset that uniquely identifies the asset of the liability.
3.	(Original)  The method of claim 2, wherein the asset comprises an investment instrument.
4.	(Original)  The method of claim 3, wherein the investment instrument includes at least one of a stock, a bond, and cash.
5.	(Original)  The method of claim 2, wherein the liability comprises a loan.
6.	(Currently Amended)  The method of claim 1, further comprising: 
	identifying, by the computer processor, an activity for the client account with the third-party financial institution; and
	assigning, by the computer processor, an Activity_ID unique immutable key to the activity that uniquely identifies the activity.
7.	(Original)  The method of claim 6, wherein the activity comprises a transaction including at least one of a buy, a sell, a deposit, a withdrawal, a debit, a credit, a billpay, and a transfer.
8.	(Cancelled).
9.	(Currently Amended)  The method of claim [[8]] 1, further comprising:
retrieving, by the computer processor, client account information using the account_ID immutable keys.
10.	(Original)  The method of claim 9, wherein the client account information is collected only once using the account_ID immutable keys.

11.	(Currently Amended)  A system for generating immutable keys for client relationships, comprising:
	a data ingestion engine comprising and executed by at least one first computer processor that is configured to:
	receive a profile_ID unique immutable key for a client, wherein the profile_ID unique immutable key represents a relationship between a financial institution and the client; 
	receive an identification of a third-party aggregator that aggregates information for at least one client account that the client has with a third-party financial institution; 
	assign a FI_ID unique immutable key to the third-party financial institution that uniquely identifies the third-party financial institution; 
generate and assign a connection_ID unique immutable key that uniquely identifies a relationship between the client and the third-party financial institution; 
	for each client account with the third-party financial institution, the data ingestion engine assign the client account with the third-party financial institution an account_ID unique immutable key that uniquely identifies the account; and
	receive data for each client account with the third-party financial institution; 
	receive an identification of a second third-party aggregator that aggregates information for the at least one client account that the client has with the third-party financial institution; 
		wherein:
	the same FI_ID unique immutable key uniquely identifies the third-party financial institution via the second third-party aggregator, 
	the same connection_ID unique immutable key uniquely identifies the relationship between the client and the third-party financial institution via the second third-party aggregator, and
	the same account_ID unique immutable key uniquely identifies the at least one client account with the third-party financial institution via the second third-party aggregator; 
	a data processing engine comprising and executed by at least one second computer processor that is configured to receive the data for each client account with the third-party financial institution and processes the data using the account_ID unique immutable key for the client account; and
	a data access portal, wherein an internal or an external system accesses the processed data for at least one of the client accounts with the third-party financial institution. 
12.	(Original)  The system of claim 11, wherein the data ingestion engine is further configured to:
	identify an asset or a liability of the client held within the client account with the third-party financial institution; and
	assign a Position_ID unique immutable key to the asset that uniquely identifies the asset of the liability.
13.	(Original)  The system of claim 12, wherein the asset comprises an investment instrument.
14.	(Original)  The system of claim 13, wherein the investment instrument includes at least one of a stock, a bond, and cash.
15.	(Original)  The system of claim 12, wherein the liability comprises a loan.
16.	(Original)  The system of claim 11, wherein the data ingestion engine is further configured to:
	identify an activity for the client account with the third-party financial institution; and
	assign an Activity_ID unique immutable key to the activity that uniquely identifies the activity.
17.	(Original)  The system of claim 16, wherein the activity comprises a transaction including at least one of a buy, a sell, a deposit, a withdrawal, a debit, a credit, a billpay, and a transfer.
18.	(Cancelled). 
19.	(Currently Amended)  The system of claim [[18]] 11, wherein the data ingestion engine is further configured to retrieve client account information using the account_ID immutable keys.
20.	(Original)  The system of claim 19, wherein the client account information is collected only once using the account_ID immutable keys.

Reasons for Allowance
With regards to claim 1, the searched prior art of records, alone or combined, does neither anticipate nor render obvious, inter alia, as a whole, the unique feature order of combination of elements of: “receive an identification of a third-party aggregator that aggregates information for at least one client account that the client has with a third-party financial institution; receive data for each client account with the third-party financial institution; receive an identification of a second third-party aggregator that aggregates information for the at least one client account that the client has with the third-party financial institution; wherein: the same FI_ID unique immutable key uniquely identifies the third-party financial institution via the second third-party aggregator, the same connection_ID unique immutable key uniquely identifies the relationship between the client and the third-party financial institution via the second third-party aggregator, and the same account_ID unique immutable key uniquely identifies the at least one client account with the third-party financial institution via the second third-party aggregator “ in a system and method for providing immutable identifiers for aggregated data structures.
The reasons for allowance for all the other independent claims is the same as set forth for claim 1 above because it includes same/similar limitation indicated above for the reasons for allowance. 

Discussion 
The claims as amended in order of combination elements is sufficient to ensure the claim amounts to significantly more than the abstract idea in the unique features as listed above. While some of the limitations may be based on mathematical concepts, the mathematical concepts are not recited in the claims. The claim does not recite a mental process because the claim, under its broadest reasonable interpretation, does not cover performance in the mind but for the recitation of generic computer components. 
The order combination elements of the claim is integrated into a practical application by providing a technical solution to challenge of financial institution on “business justified” multi-aggregator and integrated solutions with Financial Technology (FinTech) leading to duplication  and  incorrect spend analysis, historical net worth, asset allocation and goal planning by requiring to integrate with an another aggregator (see paragraph [0002-0003]). The order combination of element of claims enable system to retrieve current store data for each account with single immutable key only once. The same unique immutable Financial Institution ID (FI_ID), Connection_ID, and Account_ID keys uniquely identifies a third party financial institution, relationship between the client and the third-party financial institution, and client account with the third-party financial institution respectively via the second third-party aggregator thereby presenting account data for each client account with the third party financial institution only once regardless of how many third party aggregators collect data for the client account with the third party institution providing continuity of information, adequate referential integrity of customer data, improving technological process and saving computing resources (see paragraph [0002 and 0076]). The claims are patent eligible because they do not recite a judicial exception as per 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and October 2019 Update of Subject Matter Eligibility 
As per cited/searched prior arts, the notable prior art of Xavier et al. disclosed tagging message to immutable ID for security control, access, filtering  and reporting of data (see paragraph [0087-0088]). Grawrock et al. teach generating symmetric and asymmetric immutable keys (see paragraph [0021]). The International Publication prior art of Michael teaches  generation keys with immutable data (see abstract, paragraph page 6, lines 4-12). The non-patent literature of FINRA disclosed risk of financial data aggregation exposing to privacy and security risks (see page 1-2). None of the cited searched prior arts disclosed the combination order of element of claims of the allowed unique features as listed and described above. Therefore, claims 1-7, 9-17 and 19-20  are deemed to be allowable over cited and updated searched prior arts of records, and applicants' request for allowance is respectfully granted.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJENDRA K SHRESTHA whose telephone number is (571)270-1374.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571) 272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Respectfully submitted,
/BIJENDRA K SHRESTHA/Primary Examiner, Art Unit 3691                                                                                                                                                                                                        07/28/2022